Citation Nr: 0505172	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-14 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for blurred vision, claimed 
as a residual of an in-service injury of the right eyebrow. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service most recently from June 1972 
to February 1976 with 16 years of prior active duty.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the RO, which, 
inter alia, denied service connection for blurred vision.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Historically, in a claim received at the RO in October 1991, 
the veteran asserted that he sustained an injury to an area 
of his head at his right eyebrow when he fell on a flashlight 
during service in 1956.  The veteran reported that he 
suffered swelling and throbbing in the area of his right 
eyebrow, as well as blurred vision which he felt was related 
to the injury.  

The veteran's service medical records reflect that the 
veteran had uncorrected defective distance vision of 20/50 in 
the right eye and 20/40 in the left eye on his February 1956 
enlistment examination.  Eye examinations throughout the 
veteran's twenty years of service continued to note defective 
distance vision, as well as complaints of eye strain and 
burning in the eyes.  

On examination in November 1958, the veteran's distant visual 
acuity was 20/40, corrected to 20/20 in both eyes, and his 
near visual acuity was 20/30, corrected to 20/20 in both 
eyes.  

On examination in February 1966, it was noted that the 
veteran sustained an injury over his right eyelid after 
falling on a flashlight in 1956.  The laceration was sutured, 
and there were no complications or sequelae.  A 2-inch 
traumatic scar over the right eyelid that was well-healed was 
noted with no symptoms.  The veteran's distant visual acuity 
was noted as 20/50 corrected to 20/20 in the right eye, and 
20/70, corrected to 20/20 in the left eye.  The veteran's 
near vision was 20/30, corrected to 20/20 in the right eye 
and 20/30, corrected to 20/20 in the left eye.  

The veteran's separation physical in May 1975 noted distant 
visual acuity of 20/50, corrected to 20/20 in the right eye 
and 20/40, corrected to 20/20 in the left eye.  Near visual 
acuity was 20/40, corrected to 20/20 in both eyes.  

In December 1991, the veteran was afforded a VA examination 
to determine the current nature and likely etiology of the 
scar above his right eyebrow.  The examiner noted that the 
veteran had an old scar over the right brow.  The examiner 
noted that the wound was well-healed and the scar was 
matured.  The examiner indicated that the veteran could not 
improve on the scar with surgery.  The examiner recommended 
that the veteran do nothing for the problem as there was no 
deformity and the eyebrow was functional.  It does not appear 
that the veteran's vision was examined and his complaints of 
blurred vision were not addressed by the examiner.  

In a March 1992 rating decision, service connection was 
granted for a well-healed scar of the right eyebrow.  The RO 
did not address that part of the veteran's claim asserting 
that service connection was warranted for blurred vision as a 
residual of the in-service injury to the right eyebrow.  

In January 2003, the veteran submitted a claim for increased 
ratings for his service-connected disabilities.  Of 
particular note, the veteran asserted that the scar condition 
of his right eye was causing blurred vision, and that this 
condition was getting worse.  

In conjunction with his claims for increased ratings, the 
veteran was afforded a series of VA examinations in January 
2003, including an eye examination.  The eye examiner 
indicated that there was no diplopia.  The examiner indicated 
that he completed a full eye examination and noted the 
following visual acuity:

				NEAR:		FAR:
Right Eye, uncorrected:	20/130		20/25
Right Eye, corrected	:	20/40			20/30
Left Eye, uncorrected:	20/170		20/25
Left Eye, corrected:		20/30			20/25

The examiner concluded that (1)  there was a possibility of 
some early signs of macular degeneration; and (2) the veteran 
had a diagnosis of presbyopia, secondary to his advancing 
age.  The examiner did not address the veteran's assertions 
that he had blurred vision due to his right eyebrow injury in 
service.  

In a March 2003 rating decision, service connection for 
blurred vision was denied.  The veteran timely appealed that 
determination.  In his April 2003 Notice of Disagreement, the 
veteran once again asserted that his blurred vision was a 
result of the in-service injury to the right eyebrow.  

While it is true that the claims file does not currently 
contain any medical evidence relating the veteran's current 
vision defect to his military service, the VA examiners in 
December 1991 and January 2003 never addressed the veteran's 
contentions, despite being asked to do so.  In other words, 
the VA examinations of December 1991 and January 2003 noted 
current defective vision, but did not address the likely 
etiology of the defective vision in light of the veteran's 
contentions that his blurred vision was caused by the in-
service injury.  

The United States Court of Appeals for Veterans Claims 
(Court), has stated that the duty to assist claimants in 
developing the facts pertinent to their claims may, under 
appropriate circumstances, include a duty to conduct a 
thorough and contemporaneous medical examination.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the VA 
duty to assist includes the conduct of VA examination where 
the record does not adequately reveal the current state of 
the claimant's disability.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) citing Schafrath V. Derwinski, 1 Vet. 
App. 589, 595 (1991).

In light of the foregoing, the case is REMANDED to the AMC 
for the following action:

1.  The AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
blurred vision and/or defective visual 
acuity in the right eye.  After obtaining 
any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  All VA treatment 
records, not previously secured, should 
be obtained.  Once obtained, all records 
must be associated with the claims 
folder.  

2.  The AMC then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the blurred vision.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and pertinent documents therein reviewed 
by the examiner prior to the requested 
studies.  The examiner in this regard 
should elicit from the veteran and record 
a full clinical history referable to the 
blurred vision.  Based on his/her review 
of the case, the examiner should provide 
an opinion, with adequate rationale, as 
to whether it is at least as likely as 
not that the veteran's current blurred 
vision or defective visual acuity is a 
residual of the in-service injury of the 
right eyebrow.  The examiner should 
specifically indicate if 


the veteran's defective vision noted at 
entry into service was at least as likely 
as not aggravated beyond the natural 
progression due to the in-service injury 
sustained to the right eyebrow.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the AMC 
must undertake to review the veteran's 
claim of service connection.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


